Citation Nr: 9906104	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-11 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to a compensable evaluation for the residuals 
of a left elbow injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
December 1996.

This appeal arose from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for a 
low back disorder and which awarded entitlement to service 
connection for the residuals of a left elbow injury (which 
was assigned a noncompensable disability evaluation).  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's low back injury was not aggravated by 
service.

2.  The veteran's service-connected left elbow injury 
residuals are manifested by normal range of motion, a 
negative x-ray and some complaints of sensitivity when the 
joint is hit on a hard surfaces.


CONCLUSIONS OF LAW

1.  A low back injury clearly and unmistakably existed prior 
to service, and the presumption of soundness at entrance into 
service is rebutted.  38 U.S.C.A. §§ 1111, 1110, 5107(a) 
(West 1991).

2.  The veteran's preexisting low back injury was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. § 3.306(a) & (b)(1998).

3.  The criteria for an increased evaluation for the service-
connected left elbow injury residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, Codes 5299-5209 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  Entitlement to service connection for 
a low back injury


Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).

The veteran's service medical records included the August 
1992 entrance examination report.  This indicated that he had 
fractured his back in 1988.  The objective examination was 
within normal limits.  On November 14, 1994, he reported with 
complaints of low back pain.  He stated that when he had 
awoken that morning, his back was stiff; he thought that he 
might have hurt it while doing exercises for his back at the 
gym.  He described a sharp pain whenever he would move to the 
side.  The objective examination found positive tenderness to 
palpation at the T12 to L1 area.  There was no swelling.  He 
had a difficult time doing straight leg raises, complaining 
of a sharp pain that radiated into the buttocks; he also had 
trouble standing straight.  Deep tendon reflexes were 3+.  
The assessment was acute back strain.

On August 23, 1996, the veteran stated that he had had low 
back pain for the past five days.  He said that he had been 
at the gym strengthening his back; he also said that he had 
fallen down some stairs, twisting his back.  He again noted 
that he had broken his back in 1988.  He said that he had not 
seen anyone since, except for one treatment in 1994, when he 
had strained his back lifting weights.  There was no numbness 
or tingling.  The objective examination found full range of 
motion with complaints of pain.  There was no erythema, 
ecchymosis, obvious deformity or spasms.  There was some 
muscle rigidity on the right and strength was 4/5 on the 
right.  The neurological examination was 5/5.  The assessment 
was mechanical low back pain.  He was then referred to 
chiropractic for treatment, from which he was discharged on 
September 19, 1996.  The examination at that time noted that 
his symptoms were less intense, but that he still had a low 
grade amount of daily discomfort.  This discomfort was noted 
on full extension; all other ranges of motion were full and 
without pain.  

On October 8, 1996, the veteran reported with complaints of a 
reinjury to his low back.  He indicated that he had strained 
his back moving some furniture.  He made no mention of any 
radiation symptoms.  The objective examination was positive 
for tenderness to palpation on the right side at L1 with 
positive edema.  There was no erythema and no deformity.  He 
displayed full range of motion with pain.  The assessment was 
back strain.  On November 4, 1996, he again complained of 
recurring back pain.  He noted his history of a lumbar 
fracture prior to service in a diving accident.  He indicated 
that he had strained his back moving furniture in October.  
The objective examination noted that he was ambulatory and 
was in no acute distress.  There was no scoliosis, swelling, 
discoloration or numbness of the affected area.  There was 
some tenderness to palpation of the right lateral lumbar 
area.  Forward flexion showed some decrease.  He was able to 
raise his legs without discomfort.  The assessment was low 
back strain/recurring low back pain.

The veteran was examined by VA in April 1997.  He admitted 
that he had fractured his low back prior to service and 
expressed his belief that the rigors of Marine Corps basic 
training had aggravated his condition.  The objective 
evaluation found no anatomical abnormalities.  He was able to 
easily bend forward and touch his toes.  Hyperextension was 
to 15 degrees and lateral flexion and bending were to 30 
degrees in each plane.  There was no paraspinal atrophy, 
sensitivity or spasm present.  An x-ray was negative.  The 
diagnosis was history of lumbar vertebral fracture prior to 
service with possible aggravation and multiple musculi 
ligamentous strains during the course of duty, 1992- 1996.

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran suffered a low back injury prior 
to service, in a 1988 diving accident.  This was noted on his 
August 1992 entrance examination and was referred to several 
times in the service medical records, as well as in the April 
1997 VA examination.  However, the evidence does not show 
that his service aggravated his preexisting low back injury.  
While the veteran apparently reinjured his low back in 
service ("over-doing it" while exercising and moving 
furniture), the objective evidence suggests that these were 
flare-ups, which did not result in any increase in his 
underlying back pathology.  This conclusion is supported by 
the VA examination conducted in April 1997, which found no 
limitations of functioning, no spasms and no pain on 
movement.  The United States Court of Veterans Appeals 
(Court) has specifically held that "flare-ups" do not 
constitute an aggravation of an underlying condition.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).  While the veteran has 
expressed his opinion that his condition had worsened during 
service, he is not competent, as a layperson, to render such 
a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Since there is no objective evidence of record 
to suggest that his back condition underwent any pathological 
increase during service, his claim for service connection 
must be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back condition.


II.  Entitlement to a compensable 
evaluation for the residuals of an injury 
to the left elbow

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

According to the applicable criteria, a 20 percent evaluation 
is warranted for an elbow joint fracture with marked cubitus 
varus or cubitus valgus deformity or with ununited fracture 
of the head of the radius.  38 C.F.R. Part 4, Code 5209 
(1998).

The veteran's service medical records revealed that he was 
seen on August 12, 1993 for complaints of left elbow pain 
after striking the joint on a hatch cover.  He noted a 
locking sensation and pain.  The objective examination noted 
no swelling or deformities.  He was neurovascularly intact.  
The elbow displayed full range of motion with complaints of 
pain.  An x-ray revealed a possible chip fracture.  On August 
26, 1993, he noted that he had had pain for the past 18 days.  
He indicated that his elbow would hurt if he bumped it on 
something.  He denied any numbness or tingling.  The 
objective examination showed that the elbow joint displayed 
good range of motion, with moderate pain upon palpation.  He 
was neurovascularly intact, and there was no redness, no 
edema and no deformities.  The assessment was probable 
foreign object in the joint.  During the final physical 
examination conducted in September 1996, he offered no 
complaints concerning his elbow.

The veteran was examined by VA in April 1997.  He discussed 
the injury, noting that he had struck his elbow on a hatch 
cover as he was exiting an Amtrak train.  A possible chip 
fracture was diagnosed and his arm was placed in a sling for 
a few days.  At the time of the examination, he made no 
reference to any functional handicap but noted that the joint 
was sensitive if touched with any force against a hard 
surface.  The objective examination noted no deformity.  The 
elbow could be fully extended to 0 degrees and flexed to 145 
degrees.  Supination was to 80 degrees and pronation was to 
75 degrees.  An x-ray was negative.  The diagnosis was 
contusion, possible chip fracture left medial condyle of the 
elbow with minimal residual symptomatology.

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the left elbow injury 
residuals is not warranted.  The objective evidence does not 
demonstrate the veteran suffered a fracture of the elbow 
joint which resulted in marked cubitus varus or cubitus 
valgus deformity or an ununited fracture of the head of the 
radius.  Rather, the recent VA examination showed that he 
displayed normal range of motion and that the elbow joint had 
no deformities.  An x-ray of the joint was within normal 
limits.  Moreover, the veteran admitted that he had no 
functional handicap as a result of this injury.  Thus, the 
objective evidence does not indicate that a 20 percent 
disability evaluation is warranted under the applicable 
criteria.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the left elbow injury residuals.


ORDER

Service connection for a low back disability is denied.

A compensable evaluation for the left elbow injury residuals 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

- 7 -


- 1 -


